Citation Nr: 1604902	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for a right hip strain disability.

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 50 percent for generalized anxiety disorder and depressive disorder.

3.  Entitlement to service connection for a low back to disorder, to include as secondary to the service-connected right hip strain disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In September 2013, the Board remanded the matter for additional development that included providing the Veteran with a series of VA examinations related to the issues on appeal.  As discussed in more detail below, the Board is remanding the matter again to ensure compliance with the September 2013 Board Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). .


REMAND

In September 2013, the Board remanded the issues on appeal for development that included (1) obtaining outstanding VA treatment records, (2) delivering to the Veteran proper notice for the claim for service connection for PTSD, and (3) providing a series of VA examinations and medical opinions.  The outstanding VA treatment records were obtained in September 2013, and the Veteran was provided with notice regarding the claim for service connection for PTSD in a September 2013 letter.

As to the requested VA examinations, the record demonstrates that a series of VA examinations were requested by the AOJ in November 2013.  The VA examinations were subsequently cancelled in November 2013 for an unspecified reason that appears to be related to the Veteran's employment with the VA medical center where the VA examinations were scheduled to take place.

The requested VA examinations were rescheduled at a different VA medical center for January 2014.  The record reflects that the Veteran failed to report for the January 2014 VA examinations.  After the claims were denied in a February 2014 supplemental statement of the case, VA received a letter from the Veteran indicating that she requested the cancellation of the November 2013 VA examinations, but was not notified about the rescheduled VA examinations in January 2014.  

A VA examination for mental disorders was scheduled for November 2014; however, the record reflects that the Veteran also failed to report for the November 2014 VA examination.  In a January 2016 letter, the Veteran's representative asserted that, similar to the January 2014 VA examinations, the Veteran was not notified about the November 2014 VA examination.  

The record includes a November 2013 VA Form 27-0820 documenting a phone conversation between VA and the Veteran.  VA placed the call to clarify the Veteran's mailing address because, at the time, VA records had two current mailing addresses on file.  The November 2013 VA Form 27-0820 reflects that the Veteran provided a third mailing address to serve as the permanent mailing address.  The Veteran stated that she had relocated to attend to an ill family member, and that the relocation was for an indefinite period.

Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a) (2015); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When a claimant fails to report to a VA examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be decided based on the evidence of record.  38 C.F.R. §3.655(b) (2015).

On review of the record, the Board finds that the Veteran has shown good cause for missing the VA examinations scheduled for January 2014 and November 2014.  The Veteran indicated that, as a VA employee, she required at least 30-days advance notice of an examination in order to take leave from work.  The Veteran's March 2014 letter (dated February 28, 2014) suggests that VA was made aware of the need for advance notice, resulting in the November 2013 VA examinations being cancelled.  The contemporaneous November 2013 VA Form 27-0820 indicates that the Veteran had relocated indefinitely, and that VA had multiple mailing addresses on file.  There is no clear indication in the record when or where the notifications regarding the January 2014 and November 2014 VA examinations were sent.  

As the evidence shows that the Veteran was diligent in cancelling the November 2013 VA examinations, the Boards finds that, given the lack of clarity in the record regarding where the VA examination notifications were sent.  As there remains a question regarding whether the Veteran was notified about the subsequently scheduled VA examinations, in the context of three possible addresses, reliance on the presumption of administrative regularity to show notice of VA examinations was given to the Veteran is not warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by phone to schedule a VA psychiatric disorders examination to assist in determining the current level of occupational and social impairment and symptoms due to the service-connected anxiety disorder and depression disorder, and to determine the nature and etiology of the claimed PTSD.  Information relayed during the phone call should be reduced to writing in the appropriate VA form and then associated with the claims file.

The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected anxiety disorder and depression disorder, as well as the claimed PTSD, should be reported in detail.  

Based on the results of the examination and review of the appropriate records, the examiner should offer the following opinions: 

a)  Does the Veteran meet the criteria for a diagnosis of PTSD?

b)  If a diagnosis of PTSD is provided, is it at least as likely (50 percent or greater) as not that the PTSD had its onset in service, or is otherwise related to active service?

A rationale should be given for all opinions rendered.

2.  Contact the Veteran by phone to schedule a VA musculoskeletal examination to assist in determining the current level of severity of the service-connected right hip strain disability, and to determine the nature and etiology of the claimed low back disorder.  Information relayed during the phone call should be reduced to writing in the appropriate VA form and then associated with the claims file.

The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected right hip strain disability and the claimed low back disorder should be reported in detail.

Based on the results of the examination and review of the appropriate records, the examiner should offer the following opinions: 

a)  Is it at least as likely as not (50 percent or greater) that a low back disorder was caused by the service-connected right hip strain disability? 

b)  Is it at least as likely as not (50 percent or greater) that a low back disorder was permanently worsened in severity by the service-connected right hip strain disability? 

c)  If not caused by or permanently worsened by the service-connected right hip disability, is it at least as likely as not (50 percent or greater) that a low back disorder had its onset in service or is otherwise related to service?

A rationale should be given for all opinions rendered.

3.  When the development above has been completed, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




